On December 17, 1936, petitioner filed this original proceeding for writ of prohibition, in which it is alleged that on the 3rd day of October, 1936, the State Industrial Commission entered its order denying an award to J.M. Vinson and that a copy of the award was mailed to the parties affected thereby on the 28th day of October, 1936. That on November 27, 1936, the State Industrial Commission set aside the award of October 3, 1936, and entered an order in favor of the claimant; that such action is illegal and in violation of rule 30 of the State Industrial Commission.
The writ must be denied. We have held that prohibition is an extraordinary remedy and cannot be resorted to when ordinary and usual remedies provided by law are available and adequate. Halliburton v. Williams, 166 Okla. 248, 27 P.2d 360; Albright v. Election Board of Payne County, 172 Okla. 162,44 P.2d 995.
In Nu-Way Laundry v. Wilson, 165 Okla. 149, 25 P.2d 657, it is stated:
"The State Industrial Commission has jurisdiction to review its award or decision upon its own motion or upon the application of any party affected and to vacate and set aside an award or decision at any time within 30 days after a copy of such award or decision has been sent by said commission to the parties affected. In the absence of a change in conditions, such jurisdiction ceased at the expiration of that time. Rule 30 of the State. Industrial Commission, limiting the time for the filing of a petition for rehearing to 15 days from the date of the award or decision, is in conflict therewith, and is ineffective and void."
See, also, Oklahoma Pipe Line Co. v. State Ind. Com.,149 Okla. 162, 299 P. 180; Derr v. Weaver, 167 Okla. 314,29 P.2d 97.
The writ is denied.
OSBORN, C. J., and WELCH, PHELPS, CORN, and HURST, JJ., concur.